                                           Exhibit B

                                 2-Year Fraudulent Transfers

Mullaney Salary and Bonus Payments
     Payment Date                       Payment Type                        Amount
May-15                Salary                                                    50,000.00
Jun-15                Salary                                                   425,000.00
Jan-15                Salary                                                    39,583.00
Feb-15                Salary                                                    30,583.00
Jul-15                Bonus                                                    200,000.00
Jun-16                Salary (per Employment Agreement)                        475,000.00
Jul-16                Bonus (per Employment Agreement)                         250,000.00
TOTAL                                                                        1,470,166.00

Life Insurance Premium Payments
      Payment Date                        Payment Type                      Amount
10/26/2015            The US Life Insurance Co.                                   326.81
11/14/2015            The US Life Insurance Co.                                   326.81
12/11/2015            The US Life Insurance Co.                                   326.81
01/14/2016            The US Life Insurance Co.                                   326.81
02/13/2016            The US Life Insurance Co.                                   326.81
03/12/2016            The US Life Insurance Co.                                   326.81
03/18/2016            Lincoln National Life Insurance Company                   4,945.03
09/20/2016            Lincoln National Life Insurance Company                   4,945.03
TOTAL                                                                           6,579.08

Other Expenses
    Payment Date                          Ledger Note                       Amount

08/15/2016            Reimbursed out of pocket expenses                          2,194.00
                      Payment of personal legal bill taken as a deduction
8/16/2016             from salary                                                 378.63
                      Payment of personal travel expense taken as a
10/19/2016            deduction from salary                                      8,333.33
                      Payment of personal expense taken as a deduction
10/31/2016            from salary                                                  500.00
TOTAL                                                                           11,405.96

American Express Expenses
 Payment Date Range                    Payment Type                         Amount
12/24/2014 -
12/27/2015            American Express                                         133,955.42
12/28/2015 -
12/27/2016            American Express                                         117,315.62
TOTAL                                                                          251,271.04
Mullaney Legal Fees
    Payment Date                    Law Firm / Ledger Note                 Amount
2/28/2015             Kaplan Kravet & Vogel P.C. / ST vs Mullaney              1,972.00
                      Kaplan Kravet & Vogel P.C. / Mullaney Subpoena ST
2/28/2015             vs Ferris                                                 1,598.00

7/31/2016             Kaplan Kravet & Vogel P.C. / "One Smile at a Time"          378.63
TOTAL                                                                         3,948.63

TOTAL FOR ALL CATEGORIES                                                   $1,743,370.71
